SMITH, J., (after stating the facts). The Constitution imposes no limitation upon the number of amendments which may be made to a bill as it passes through one or both branches of the Legislature. The only limitation in that respect is that “no bill shall be so altered or amended on its passage through either house as to change its original purpose.” No attempt is made to show that the original purpose of the bill was altered by the House amendment. Indeed, it is shown that this was only a method of embracing a number of amendments in the form of one amendment and that many sections of the act remained unchanged and that the sections ■ as amended are entirely germane to the original purpose of the bill. There is no constitutional objection to embracing-lands in more than one road district if the lands are benefited by the roads constructed in each of the districts. If the lands receive benefits from improvements being constructed in more than one district they become subject to the tax in each district. Lee Wilson & Co. v. Compton Bond & d Mortgage Co., 103 Ark. 452. We think the provision of the act that the commissioners may select their own successors does not encroach upon, the jurisdiction of the county court. If there was any constitutional requirement that the commissioners be selected by the county court, it would have been improper for the Legislature to name the original commissioners— and that objection to the act is not made. Indeed, many acts of the Legislature have been approved by this court in which commissioners were therein named to supervise the construction of the improvement therein authorized. Whether the commissioners who act are the ones named by the Legislature or are the successors of such commissioners their plans are subject to the approval of the county court. These districts are organized for the purpose of aiding the county court in the construction .of internal improvements, and the court may approve or reject the plans through which this aid is offered; but it does not invade the jurisdiction of the county court for the Legislature to appoint or to designate these agencies. We think there is no constitutional objection to making the county judge ex-officio a member of the board of commissioners. His freedom of action in the approval or disapproval of the plans is untrammeled by the fact that he is a member of the board which made them. Whether the plans were made with or without his approval, and whether the judge’s membership on the board gives him a more comprehensive view of the plans proposed or not, the fact remains that he has the same right of approval or disapproval that he would have if he were not a member. Section 14 of the act provides that the commissioners shall designate a date for a hearing on assessments of benefits, and shall cause notice thereof to be given, the form of which is therein set out. Pursuant to this notice the commissioners are required to meet for the purpose of hearing any complaints against assessments, and when these complaints have been heard and the assessments equalized a copy of the assessment book is filed with the county clerk, and thereafter any aggrieved landowner has thirty days within which to bring “legal proceedings to contest any of said assessments of benefits,” after which time—in the absence of any such proceeding—the right to objection shall be deemed to have been waived. It does appear from section 9 of the act that subdistrict No. 5 is created for the purpose of taking over the affairs of an existing road district created under the Alexander road law to improve the road lying in that subdistrict. The act provides that the district therein created “ shall not begin any work of improvement thereon unless and until a majority of the commissioners of such other -district shall file with them a writing stating that the project under their control has been abandoned, and they are hereby given power to abandon said project and terminate the existence of the district, and turn over their surveys to this district when paid therefor by it. ’ ’ We know of no valid reason why a district organized under either a general or special act of the Legislature may not be dissolved, provided the validity of no contract outstanding at the time of the dissolution is impaired, and no such objection is made to the act under consideration. Special School Dist. No. 33 v. Howard, 124 Ark. 475. The objection to the manner of the passage of the act is not well taken. The constitutional requirement that a bill shall be read on three different days in each house is subject to the qualification that by a two-thirds vote the rules may be suspended when the bill may be read the second time or the third time on the same day, and the rules were suspended for the second reading in each house. A bill cannot be read more than twice in either house in one day, but express authority is given for reading it in either house on the same day a first and second or a second and third time, provided the rules be suspended for that purpose by a two-thirds vote. The requirement of the Constitution having been met by a suspension of the rules, it cannot be said that the act was passed with a haste which makes it unconstitutional. Upon the whole we find no valid objection to the constitutionality of the act, and the decree of the court below holding it constitutional is, therefore, affirmed. HAET, J., dissents.